Citation Nr: 1120688	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  07-20 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of heat injury.  

2.  Entitlement to service connection for residuals of cold exposure.  

3.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.  

4.  Entitlement to an initial rating in excess of 10 percent, and a rating in excess of 40 percent from May 21, 2008, forward for a lumbar spine disability.  

5.  Entitlement to an initial rating in excess of 10 percent for status-post surgical arthrodesis of the right thumb.  

6.  Entitlement to an initial rating in excess of 10 percent for status-post right inguinal hernia repair.  

7.  Entitlement to an initial rating in excess of 10 percent for hiatal hernia with gastroesophageal reflux disease (GERD).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from March 1976 to March 2006.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A hearing before the undersigned Acting Veterans Law Judge was held at the RO in February 2011.  The hearing transcript has been associated with the claims file.

The issues of increased initial ratings for status-post inguinal hernia repair and hiatal hernia with GERD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issues of entitlement to service connection for fecal incontinence and scars of the lumbar spine and right knee and an increased rating for the right wrist disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See, e.g., February 2011 hearing transcript.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is not diagnosed with residuals of heat injury, and the record does not contain findings suggestive of such a diagnosis.

2.  The Veteran is not diagnosed with residuals of cold exposure, and the record does not contain findings suggestive of such a diagnosis.

3.  The Veteran's right knee disability is not manifested by limitation of extension, limitation of flexion to fewer than 125 degrees, ankylosis, impairment of the tibia and fibula, or severe instability but does include a meniscal dislocation with associated locking/instability, pain, and effusion.  

4.  The Veteran's lumbar spine disability does not result in a chronic neurological deficit, unfavorable ankylosis, incapacitating episodes, or abnormal gait or spinal contour, and prior to May 21, 2008, it does not result in limitation of flexion of less than 70 degrees or limitation of combined range of motion of less than 200 degrees.  

5.  The Veteran's right thumb disability does not result in or approximate 
a gap of more than two inches between the thumb pad and the fingers with the thumb attempting to oppose the fingers, unfavorable ankylosis at a joint, or ankylosis of both the carpometacarpal and interphalangeal joints.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of heat injury have not been met.  38 U.S.C.A §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for service connection for residuals of cold exposure have not been met.  38 U.S.C.A §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  The criteria for a separate 20 percent rating, but no higher, for meniscus dislocation of the right knee with locking, effusion, and pain, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5259 (2010).  

4.  The criteria for an initial rating in excess of 10 percent for limitation of motion of the right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5260, 5261 (2010).  

5. The criteria for an initial rating in excess of 10 percent prior to May 21, 2008, and a rating in excess of 40 percent from May 21, 2008, forward, for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5242 (2010).  

6.  The criteria for an initial rating in excess of 10 percent for a right thumb disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5224 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in December 2005 and March 2006 for the claims of service connection for residuals of heat injury and residuals of cold exposure and the original claims of service connection for a right knee disability, a lumbar spine disability, and a right thumb disability.  

Service connection was then awarded for the right knee disability, lumbar spine disability, and right thumb disability, and the Veteran appealed the initial ratings assigned.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

In any event, the Board notes that, prior to the initial award of service connection, the Veteran was informed how disability ratings are assigned.  He was then notified that his claims were awarded with specific ratings assigned and informed how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and rating criteria, and the claim was readjudicated in the January and February 2011 supplemental statements of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented throughout the adjudication of his claim, by a Veteran's Service Organization and its counsel.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim for an increased initial rating, and as such, that he had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.

Additionally, VA has also obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  Examinations were provided which are adequate for adjudicative purposes:  the examiners reviewed the claims file, elicited medical histories, and performed all appropriate testing, to include all a cold injury examination for the claim of service connection for residuals of cold exposure.  The Board acknowledges that the Veteran has contended that the 2009 VA examination was not adequate, in part because the examiner did not report all functional impairment caused by the service-connected disabilities.  Initially, the Board notes that the examination record does reflect histories of functional impairment caused by the right thumb and lumbar spine disabilities and the Board finds that these histories are consistent with the histories reported elsewhere in the record.  Thus, the Board finds the examination is adequate with respect to these claims for increased rating.  The Board acknowledges that the 2009 examination suggests that the Veteran denied that the right knee disability results in any impairment of his daily activities, which is not consistent with the other histories of record.  Review of the examination record does not suggest that the examination was otherwise less than adequate, however, and to the extent that the examiner did not sufficiently report the functional impairment caused by the right knee disability, because the record otherwise extensively describes the functional impairment caused by the right knee disability and because the Board finds such histories credible and competent, the Board finds no prejudice results from any omission in the examination record and the appellant is not prejudiced by a decision on the claim at this time.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.




Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  



Heat Injury

The Veteran seeks service connection for residuals of heat injury.  He has reported that he sustained a heat injury in approximately summer 1985 during training and that, after that time, he would carry an "IV starter kit" because of an extreme sensitivity to the heat.  He reported that whenever he is outside, he tries to stay hydrated and stand in the shade.  He has denied any recurrence since separating from service.  The Veteran's spouse reported that the Veteran has numbness and swelling in the fingers during summertime.  See December 2005 statements; February 2011 hearing transcript.  

An August 1988 service record reflects that the Veteran was no longer allowed to perform certain training because the Veteran had sustained a heat injury which was likely to recur if training was continued.  Subsequent August 1988 service treatment records indicate that the Veteran presented for a follow-up after previous dehydration.  The records note that the Veteran received treatment for an electrolyte imbalance and heat injury the previous week.  The record indicates that the Veteran denied any current symptoms, other than rash on leg.  Examination and laboratory testing was normal.  

Subsequent service medical records reflect no findings or histories possibly suggestive of residuals of heat injury until October 2005, when the Veteran reported a history of numbness and tingling.  Prior to that date, there is no history of numbness and tingling, and an April 1997 service examination record indicates that the Veteran did not report the existence "numbness, tingling, pins and needles, burning skin, loss of feeling, to include between hot and cold, or change in skin"  when asked.

A January 2006 VA examination record reflects the Veteran's history of heat injuries in 1985 and 1988, for which the Veteran received IV solutions without hospitalization.  He denied any residual from the heat injury or any recurrence since 1988.  After examination the Veteran was assessed with heat exhaustion resolved without residual.  

After review of the evidence, the Board finds service connection is not warranted for residuals of heat exhaustion.  Initially, the Board notes that the Veteran is competent to report that he sustained recurrent heat injury during service and that he and his spouse are competent to report that he has numbness and swelling in his hands and fingers.  However, neither the Veteran nor his spouse is not competent attribute these symptoms to service, to include the in-service heat injury.  Instead, medical evidence is needed to that effect.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 471.  In this case, the medical evidence does not indicate that the Veteran has a current residual of the in-service heat injury:  there is no diagnosis of residuals of heat injury and the medical evidence indicates that the reported hand symptoms have been attributed to an unrelated condition, namely the service-connected right hand/wrist disability.  As stated above, a current diagnosis is required for service connection to be warranted.  See also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  In this case, the competent evidence does not suggest the existence of a current service-connectable residual of the in-service heat injury; thus, the claim must be denied.  

Cold Exposure

The Veteran seeks service connection for residuals of cold injury sustained while undergoing "SERE" school during service.  The Veteran and his spouse have reported that, since that time, he has had extreme sensitivity to cold weather and cramping, tingling, throbbing, and swelling of the feet, particularly with prolonged standing.  See December 2005 statements; February 2011 hearing transcript.  

A December 1990 service treatment record reflects the Veteran's history of numbness, tingling, and occasional pain in the feet.  At that time, the Veteran reported a history of frostbite in the feet two days earlier.  Examination revealed no edema or tenderness, "ok" pedal pulses, and normal color and warmth of the feet and toes.  The Veteran was assessed with muscle aches of the feet, provided Motrin and Ben Gay, and advised to use the Motrin and Ben Gay as needed.  

Subsequent service medical records reflect no findings or histories suggestive of residuals of cold exposure until October 2005, when the Veteran reported histories of numbness and tingling.  Prior to that date, there is no history of numbness and tingling, and an April 1997 service examination record indicates that the Veteran did not report the existence "numbness, tingling, pins and needles, burning skin, loss of feeling, to include between hot and cold, or change in skin"  when asked.  

A January 2006 VA examination record reflects the Veteran's history of tingling, burning, and numbness in the feet in cold weather.  He denied recurrent fungal infection, chronic pain, hyperhidrosis, chronic tissue breakdown, calluses, disturbances in nail growth, skin thickening or thinning, joint stiffness, skin cancer, sleep disturbance, or current treatment.  The Veteran reported cold injury in 1990 which had been manifested by transient pain and tingling in the feet but not edema, blistering, or desquamation.  He reported that he received treatment for the cold injury, was put on profile to avoid running, and was advised to keep his feet warm.  Cold injury exam revealed normal gait and mobility of the foot.  The arch was normal, and there was no atrophy or plantar fascia tenderness.  Skin condition was intact, temperature was warm to touch, hair was normal, nails were thin and well-trimmed, and there was no edema or calluses.  Additionally, pulses and reflexes were 2+ bilaterally, capillary filling of toes was normal, and sensation was intact.  X-ray images of the feet were normal.  The Veteran was assessed with mild superficial frostbite resolved without residual.  

VA treatment records consistently reflect normal findings as to the skin and neurological system, and the records include no diagnosis of residuals of cold injury.   

After review of the evidence, the Board finds service connection is not warranted for residuals of cold injury.  Initially, the Board notes that the Veteran is competent to report that he was exposed to cold temperatures during service and that he has numbness, tingling, and discomfort in his feet.  He is not competent attribute these symptoms to service, to include the reported in-service cold exposure, however.  Instead, medical evidence is needed to that effect.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 471.  In this case, the medical evidence does not indicate that the Veteran has a current residual of the in-service cold exposure:  there is no diagnosis of residuals of cold exposure or frostbite and the medical evidence consistently reflects normal neurological and skin findings.  As stated above, a current diagnosis is required for service connection to be warranted.  Thus, based on the absence of a currently diagnosed residual of cold exposure, the claim must be denied.  

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating (such as in this case), consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will thus consider entitlement to "staged ratings."

Right Knee Disability

The Veteran and his spouse have reported that the Veteran's right knee disability is manifested by pain, locking, and occasional giving way.  They have also indicated that the Veteran uses a brace and that he receives injections in an attempt to manage the symptoms.  See, e.g., February 2011 hearing transcript.  

A January 2006 VA treatment record reflects the Veteran's history of daily knee pain with occasional giving way and locking.  The Veteran indicated that his symptoms were aggravated by climbing stairs, kneeling, squatting, and prolonged walking.  The Veteran denied occupational impairment.  Examination revealed normal gait, good balance, and no effusion or atrophy.  There was joint line tenderness.  Range of motion was from 0 to 130 degrees with pain at 130 degrees.  There was no additional limitation after repetition.  There was no laxity or crepitus, and drawers testing was negative.  McMurray's testing was performed with apprehension and pain.  X-ray images showed degenerative disease and small-to-moderate joint effusion.  After examination the Veteran was assessed with degenerative joint disease with mild functional loss.  

An April 2006 VA treatment record indicates that range of motion was grossly normal for all joints except the right shoulder and right thumb.  A July 2006 VA treatment record indicates that gait and strength were grossly normal, that there were no gross joint abnormalities, and that the right knee had a positive drawer sign.  An August 2006 VA treatment record reflects the Veteran's history of instability in the right knee.  Magnetic resonance imaging (MRI) was conducted which revealed findings including small joint effusion and tears of the anterior horn and residual posterior horn and body of the lateral meniscus.  An October 2006 VA treatment record reflects an assessment of degenerative joint disease and meniscal deterioration of the right knee.  A November 2006 VA treatment record reflects the Veteran's history that a brace had been somewhat helpful in alleviating his right knee symptoms.  Examination demonstrated subjective complaints of tenderness even to touching of the knee, which was poorly localized.  The examiner noted that the Veteran was guarded of the knee which made the examination suboptimal.  There was no effusion.  Range of motion was from approximately 0 to 100 degrees.  Drawers and Lachman's testing were negative, and there was no medial or lateral instability.  There was equivocal patella compression tenderness, negative patellar apprehension sign, and equivocal medial and lateral patellar facet tenderness.  No specific or reproducible joint line tenderness was elicited.  A December 2006 VA treatment record reflects the Veteran's history of persistent pain in the right knee.  Examination revealed negative Lachman and drawer signs.  There was no crepitus and minimal pain with patella facet movement.  There was pain over the lateral aspect with a medial stress test and tenderness to palpation over the lateral joint line.  The examiner noted that an MRI revealed meniscal tears versus degenerative changes.  

A June 2007 VA treatment record reflects the Veteran's history of pain and locking in the right knee.  The Veteran reported that he used a hinged knee brace with some effect.  After examination and review of an MRI of the knee, the Veteran was assessed with moderate degenerative joint disease with possible lateral meniscal tear.  An August 2007 VA treatment record reflects findings of marked tenderness on the lateral aspect with no major instability. 

A March 2008 VA treatment record reflects the Veteran's history of right knee swelling and catching.  Examination revealed tenderness over the medial joint line.  A May 2008 VA treatment record reflects findings that right knee flexion was limited and painful and that gait was antalgic due to right knee pain.  A May 2008 VA MRI report reveals a full thickness cartilaginous defect involving the lateral compartment with associated mild/moderate edema and a complex tear of the body and posterior horn of the lateral meniscus.   

In May 2009, the Veteran underwent a right knee arthroscopy and partial lateral meniscectomy for a lateral meniscus tear with extensive lateral compartment erosive disease.  See May 209 VA treatment record.

A December 2009 VA examination record reflects the Veteran's history of popping and pain in the knee.  He reported that the knee disability resulted in difficulty climbing and walking on uneven terrain.  Examination revealed no atrophy, tenderness, effusion, or laxity.  Range of motion was from 0 to 125 degrees with pain at 125 degrees.  There was no additional loss of range of motion after repetition.  Drawers testing was negative, and McMurray's testing was without apprehension or pain.  The Veteran was diagnosed with right knee meniscal tear, status-post arthroscopic repair with degenerative changes.  

A January 2010 VA treatment record reflects a finding that the Veteran could not fully flex the right knee.  An October 2010 VA treatment record indicates that there was pain with palpation and range of motion of the knee.  

The Veteran's right knee disability is rated at 10 percent for arthritis with painful range of motion that is otherwise noncompensable under the limitation of motion rating criteria.  Limitation of motion of the knee is evaluated under Diagnostic Codes 5260-61.  Under Diagnostic Code (DC) 5260, a 10 percent rating is assigned for flexion limited to 45º, a 20 percent rating is assigned for flexion limited to 30º, and a 30 percent rating is assigned for flexion limited to 15º.  DC 5261 provides a 10 percent rating for extension limited to 10º, a 20 percent rating for extension limited to 15º, a 30 percent rating for limitation to 20º, and a 40 percent rating for limitation to 30º.  38 C.F.R. § 4.71a, DC's 5260, 5261.  The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  

After review of the evidence, the Board finds a rating in excess of 10 percent is not warranted based on limitation of motion.  In this case, the evidence consistently indicates that the Veteran can fully extend and can flex to at least 100 degrees, to include after repetition, which is too significant to warrant a higher rating under either DC 5260 or 5261, even after consideration of functional impairment and pain on motion.  Consequently, a higher rating is not available under DC 5260 or 5261 at any time during the appellate period.  

The Board has considered whether a separate rating is warranted.  See VAOGCPREC 9-2004.  In this case, based on the radiographic evidence of meniscal tears and effusion and the Veteran's competent and credible histories of locking and pain, the Board finds a separate 20 percent rating is warranted under DC 5258.  A separate rating in excess of 20 percent is not warranted, however:  there is no evidence suggestive of ankylosis or malunion or nonunion of the tibia and fibula, and the Board finds the right knee disability does not result in "severe" instability.  38 C.F.R. § 4.71a, DC 5256, 5257, 5262.  The Board acknowledges that the record includes histories of instability and use of a knee brace.  The Veteran has indicated that the instability only occurs "sometimes" however, and based on this history and the consistently negative medical findings as to instability or laxity, the Board finds the right knee disability does not approximate severe instability.   

The Board has also considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's right knee disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that his disabilities are primarily manifested by pain, instability, and limitation of motion, and the effects of pain, instability, and functional impairment have been taken into account and considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The Board finds the effects of the Veteran's right knee disability have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111.

Low Back Disability 

The Veteran contends that higher ratings are warranted for his lumbar spine disability.  He has reported that his lumbar spine disability is manifested by pain, limitation of motion, and functional impairment due to impaired ability to lift or sit/stand/walk for prolonged periods. 

The Veteran's lumbar spine disability is rated under the General Rating Formula for the Spine (Formula).  The proper rating under the Formula is determined without regard to symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  A separate rating may be assigned for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  See Formula, Note 1.  

The record includes the results of two VA examinations:  one dating in January 2006 and one dating in December 2009.  The January 2006 VA examination record reflects the Veteran's history of chronic lumbosacral spine pain, which was aggravated by prolonged sitting or standing, running, or climbing stairs.  The Veteran reported that he used a back brace for heavy lifting and that he was unable to lift more than 40 pounds.  He denied occupational impairment due to his low back disability.  He also denied flare-ups or incapacitating episodes.  Examination revealed normal neurological findings:  strength was normal, sensation was grossly intact, and deep tendon reflexes were 2+.  Additionally, gait was normal and normal curve of the spine was preserved.  Range of motion testing revealed flexion to 80 degrees with pain at 80 degrees, extension to 20 degrees with pain throughout, lateral flexion to 30 degrees with pain at 30 degrees bilaterally and rotation to 45 degrees bilaterally.  There was an increase in pain after repetition with an additional loss of 10 degrees in range of motion.  Straight-leg raise testing was negative.  

The December 2009 VA examination record reflects the Veteran's history of chronic low back pain which was aggravated by prolonged sitting/standing, running, and climbing stairs.  The Veteran added that the pain radiated into the buttocks and hips.  The Veteran reported that the low back disorder had a moderate to severe effect on recreation, a moderate effect on chores and exercise, and a mild effect on travelling and dressing.  He denied any effect on shopping, feeding, bathing, toileting, or grooming.  He reported that his low back disability affected his occupational functioning because it limited his ability to lift, carry, and walk and resulted in decreased endurance and increased absenteeism.  He estimated that he had one to two flare-ups every 90 days and that the flare-ups, which lasted four to five days, resulted in immobility, increased pain, muscle spasm, and inability to self-dress.  He denied any incapacitating episodes.  Examination revealed normal gait without guardedness or assistive device and normal spinal curves.  Range of motion testing revealed flexion to 30 degrees, extension to 10 degrees, lateral flexion to 20 degrees bilaterally, and rotation to 30 degrees bilaterally.  There was pain throughout range of motion but no additional loss of range of motion after repetition.  Straight leg testing was negative bilaterally.  There was no paraspinal tenderness but there was tension throughout the entire back.  Deep tendon reflexes were 1+, muscle strength was 5/5, muscle tone was normal, and sensation was intact to light touch of the lower extremities.  There was no atrophy.  

The record also includes VA treatment records.  The VA treatment records consistently reflect findings of normal muscle strength, normal muscle tone, normal gait, grossly normal sensation and findings of 2+ deep tendon reflexes, with the exception of a January 2011 VA treatment record which reflects findings of 1+ and symmetric deep tendon reflexes.  Gait is generally normal.  The VA treatment records also reflect a history of pain radiating down both legs, for which the Veteran was provided a TENS unit, in June 2006; a history of radicular pain and numbness in the right leg and fecal incontinence in January 2010; a finding of "severely limited" lumbar range of motion "secondary to central and right lower back pain" in May 2008; and a finding of full lumbar range of motion in January 2011.  

Prior to May 21, 2008

Prior to May 21, 2008, the Veteran's low back disability is rated at 10 percent under the Formula.  The Formula provides a 20 percent rating for forward flexion to greater than 30 degrees but not greater than 60 degrees; combined range of motion not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

After review of the evidence, the Board finds a rating in excess of 10 percent is not warranted under the Formula.  The Board notes that the evidence suggests that the Veteran has pain on range of motion.  However, the evidence does not suggest that the Veteran's flexion reaches fewer than 70 degrees, to include after repetition, or that combined range of motion totals less than 200 degrees, to include after repetition.  Furthermore, the medical evidence does not suggest that the Veteran has guarding, persistent spasm, abnormal gait or abnormal spinal contour; rather, the evidence consistently indicates that posture, contour, and gait are normal.  Thus, a rating in excess of 10 percent is not warranted under the Formula.  

The Board has considered whether a separate rating is warranted pursuant to Note 1.  The Board acknowledges that the Veteran reported radicular pain during this period.  However, the evidence does not include any findings of radiculopathy, and neurological findings are grossly normal throughout this period.  In sum, there is no objective evidence of a neurological deficit due to the lumbar spine disability during this period.  As such, a separate rating is not warranted under Note 1.  

The Board has also considered whether a higher rating is warranted under the Formula for Rating Intervertebral Disc Syndrome (IDS).  The Formula for Rating IDS provides a rating in excess of 10 percent for IDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks in the previous 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  In this case, the record includes no evidence, or even allegation, of doctor-prescribed bedrest.  Thus, a rating in excess of 10 percent is not warranted under the Formula for Rating IDS.  

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's lumbar spine disability are contemplated by the applicable rating criteria throughout this period.  The competent medical evidence of record shows that his lumbar spine disability was primarily manifested by pain and limitation of motion, and the effects of pain and functional impairment have been taken into account and considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The Board finds the effects of the Veteran's lumbar spine disability have been fully considered and are contemplated in the rating schedule for this period.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111.

From May 21, 2008, forward

From May 21, 2008, forward, the Veteran's lumbar spine disability is rated at 40 percent under the Formula.  The Formula provides a rating in excess of 40 percent for unfavorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension," and due to which, the Veteran at least one of the following: "difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching."   38 C.F.R. § 4.71a, Codes 5235-5243, Note (5).  

After review of the evidence, the Board finds a rating in excess of 40 percent is not warranted at any time during this period under the Formula.  In this case, the record is absent any findings or complaints of ankylosis, and although the evidence documents significant limitation of motion at times, the Veteran's range of motion is not so limited as approximate unfavorable ankylosis.  See DeLuca, 8 Vet. App. at 206.  

The Board has considered whether a separate rating is warranted.  After review of the evidence, however, the Board finds that such a rating is not warranted as the evidence does not suggest the existence of chronic neurological deficit, or any other symptom, which is due to the lumbar spine disability.  The Board acknowledges that the record includes histories of radicular pain and lower extremity numbness and findings of diminished deep tendon reflex during this period.  However, the record includes no findings of radiculopathy and neurological findings are generally normal, to include with respect to deep tendon reflexes, which suggests there is no chronic neurological impairment of the lower extremities.  The Board further acknowledges that the Veteran has reported fecal leakage.  The record does not include any medical findings suggesting that the reported fecal leakage is a manifestation of the lumbar spine disability, however, and the Veteran, as a layperson, is not competent to attribute the reported fecal leakage to his lumbar spine disability rather than an unrelated condition.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  In sum, the Board finds the record does not suggest the existence of an associated objective neurological abnormality, as required by Note 1.  Thus, the Board finds a separate rating is not warranted.  

The Board has also considered whether a higher rating is warranted under the Formula for IDS.  The Formula for Rating IDS provides a rating in excess of 40 percent for IDS with incapacitating episodes having a total duration of at least 6 weeks in the previous 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  In this case, the record includes no evidence, or even allegation, of doctor-prescribed bedrest.  Thus, a rating in excess of 40 percent is not warranted under the Formula for Rating IDS.  

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's lumbar spine disability are contemplated by the applicable rating criteria throughout this period.  The competent medical evidence of record shows that his lumbar spine disability was primarily manifested by pain and limitation of motion, and the effects of pain and functional impairment have been taken into account and considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The Board finds the effects of the Veteran's lumbar spine disability have been fully considered and are contemplated in the rating schedule for this period.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111.

Right Thumb Disability

The Veteran contends that his status-post surgical arthrodesis of the right thumb warrants a rating in excess of 10 percent because his right thumb has severely limited range of motion.  See, e.g., December 2005 statements; March 2007 informal conference report.  The Board notes that the Veteran also reported the existence of impairment in the right hand and wrist.  The Veteran has been separately evaluated for the symptoms in his right hand and wrist, however.  See January 2011 rating decision.  As such, the Board will limit its analysis to whether an increased rating is warranted based solely on the right thumb.  

A January 2006 VA examination record reflects the Veteran's history of chronic pain and the use of thumb spica splint for hunting, driving, and carrying suitcases.  The Veteran indicated that his right thumb condition did not result in occupational limitation though he did indicate that he took frequent breaks.  Examination revealed an apparently normal thumb.  Range of motion testing revealed 60 degrees of metacarpophalangeal flexion and 90 degrees of proximal interphalangeal flexion.  There was a three centimeter gap between the thumb and base of the little finger and a one centimeter gap between the pad of the thumb and the fingers with the thumb attempting to oppose the fingers.  There was pain throughout range of motion at the metacarpophalangeal joint but no additional limitation after repetition.  Dexterity was mildly altered for handwriting but otherwise normal and strength was normal.  X-ray images revealed a surgical screw transversing the first metacarpophalangeal joint with complete osseous ankylosis.  The examiner diagnosed the Veteran with right thumb metacarpophalangeal joint ligament instability, status-post surgical repair with mild loss of range of motion, chronic tendonitis, and mild to moderate functional loss.  

An April 2006 VA treatment record reflects findings that the right thumb was fixed.  An August 2006 VA treatment record reflects the Veteran's history of increasing pain and problems with the right thumb, to include increased difficulty with everyday tasks such as zipping pants and typing.  The Veteran indicated that movement caused a zinging pain in the right wrist and across the dorsum of the hand.  A September 2006 VA orthopedic consultation record reflects the Veteran's history of "some trouble" and intermittent pain in the right thumb.  The Veteran explained that the pain was related to motion and position of the thumb and that it began somewhere dorsally over the thumb and radiated proximally and down into the ulnar side of the hand.  The Veteran denied any associated neurological symptoms.  Examination revealed a slightly crooked thumb at the proximal interphalangeal joint and the examiner noted that the thumb seemed to lean slightly toward the ulnar side.  Skin was unremarkable, and there was no obvious dorsal hump.  There was considerable point tenderness and a positive grind test.  The examining orthopedist determined that the thumb seemed stable; he indicated that he detected no instabilty or reaction as would be the case if the Veteran had problems around the interphalangeal joint of the thumb.  The examiner also noted that X-ray images were normal except there was little or no articular space left at the thumb carpal-metacarpal joint.  The orthopedist reported that the Veteran had a "good solid" fusion of the interphalangeal joint of the thumb which was not causing any problems.  Instead, the orthopedist believed the difficulties were at the carpometacarpal joint where the Veteran had approximately 98 percent erosion of the joint space, and the orthopedist believed the Veteran had traumatic or osteo-arthritis of the carpometacarpal joint of the thumb.  

An August 2009 VA treatment record reflects the Veteran's history of loss of mobility and strength problems with the right hand, wrist, and thumb.  

A December 2009 VA examination record reflects the Veteran's history of loss in grip strength and daily pain in the thumb and wrist.  The Veteran reported that his ability to lift heavy objects was limited and that his hand and wrist conditions had a mild effect on recreation and a moderate effect on sport.  Examination revealed 90 degrees of metacarpophalangeal flexion and 90 degrees of proximal interphalangeal flexion.  There was no ankylosis.  There was a three centimeter gap between the thumb and the base of the little finger.  There was no gap between the pad of the thumb and the fingers with the thumb attempting to oppose the fingers.  There was no pain with range of motion and no additional loss after repetition.  Grip strength was 5/5, and dexterity was intact.    

The Veteran's right thumb condition is rated at 10 percent under DC 5224 as analogous to favorable ankylosis of the thumb.  DC 5224 provides a 10 percent rating for favorable ankylosis of the thumb.  VA regulations provide higher ratings if there is a gap of more than two inches (5.1 centimeters) between the thumb pad and the fingers with the thumb attempting to oppose the fingers, if the thumb has unfavorable ankylosis at a joint, or if the thumb has ankylosis of both the carpometacarpal and interphalangeal joints.  38 C.F.R. § 4.71a "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand."

After review of the evidence, the Board finds an initial rating in excess of 10 percent is not warranted at any time during the appellate period.  There are no findings of unfavorable ankylosis or ankylosis of the interphalangeal joint and although the record includes findings and histories of pain with motion and functional impairment, the Veteran is consistently noted to have significant range of flexion in both the metacarpophalangeal and interphalangeal joints.  There are also no findings or histories of a gap of more than two inches between the thumb pad and the fingers attempting to oppose the fingers.  Thus, the Board finds the Veteran's thumb disability does not result in or approximate unfavorable ankylosis of any joint, (favorable) ankylosis in the carpometacarpal and interphalangeal joints, or limitation of motion resulting in a gap of more than two inches between the thumb pad and the fingers.  


Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's right thumb disability are contemplated by the applicable rating criteria throughout this period.  The competent medical evidence of record shows that his right thumb disability was primarily manifested by pain and limitation of function, and the effects of pain and functional impairment have been taken into account and considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The Board finds the effects of the Veteran's right thumb disability have been fully considered and are contemplated in the rating schedule for this period.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111.


ORDER

Service connection for residuals of heat injury is denied.

Service connection for residuals of cold exposure is denied.

A separate 20 percent rating, but no higher, for dislocation of the right meniscus with locking, pain, and effusion, is granted.    

A rating in excess of 10 percent for limitation of motion of the right knee is denied.  

A rating in excess of 10 percent prior to May 21, 2008, and a rating in excess of 40 percent from May 21, 2008, forward, for a lumbar spine disability is denied.  

A rating in excess of 10 percent for status-post surgical arthrodesis of the right thumb is denied.  


REMAND

Based on the Veteran's testimony at the February 2011 hearing before the Board, new examinations should be conducted to determine the current severity of the Veteran's status-post right inguinal hernia repair and hiatal hernia with GERD.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED for the following action:

1.   Obtain all outstanding, relevant VA treatment records.

2.  Schedule the Veteran for a VA examination to determine the current extent and severity of his status-post right inguinal hernia repair.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  All pertinent findings must be detailed.  

3.    Schedule the Veteran for a VA examination to determine the current extent and severity of his hiatal hernia with GERD.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  All pertinent findings must be detailed, and the examiner is requested to address whether the Veteran's hiatal hernia with GERD results in "considerable impairment of health."  

4.  Thereafter, readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


